Case 19-13496-amc        Doc 10    Filed 07/05/19 Entered 07/05/19 16:12:44              Desc Main
                                   Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                   :     Bk. No. 19-13496 AMC
DEBRA FINAN                                              :
                                                         :     Chapter No. 13
                              Debtor                     :
                                                         :

        NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS
       PLEASE TAKE NOTICE that the undersigned appears for WELLS FARGO BANK,

N.A. (“the Creditor”), and pursuant to Bankruptcy Rule 2002(g) and 2002(h) and 9007 and

§1109(b) of the Bankruptcy Code, with regards to the real property, located at 5123 TOWNSHIP

LINE RD, DREXEL HILL, PA 19026 with the mortgage recorded on July 30, 2013 Book

05375, Page 0404 demands that all notices that are required to be given in this case and all

papers that are required to be served in this case, be given to and served upon the undersigned at

the office, post office address and telephone number set forth below.

       PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleading, request, complaint or demand, whether formal or informal, whether

written or oral whether transmitted or conveyed by mail, delivered, telephone, telegraph, telex or

otherwise which affect or seek to affect in any way the Creditor’s rights or interest, with respect

to Debtor or the property on which Creditor holds a first mortgage lien.


July 3, 2019
                                              /s/ Mario J. Hanyon, Esquire
                                              Mario J. Hanyon, Esq., Id. No.203993
                                              Phelan Hallinan Diamond & Jones, LLP
                                              1617 JFK Boulevard, Suite 1400
                                              One Penn Center Plaza
                                              Philadelphia, PA 19103
                                              Phone Number: 215-563-7000 Ext 31340
                                              Fax Number: 215-568-7616
                                              Email: mario.hanyon@phelanhallinan.com
